DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,12,21,22,24-26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2017/0365921) (IDS) in view of Teillet et al. (EP 2541676A2) .
Regarding claims 1 and 32, Webb et al. discloses a base station antenna (abstract, fig. 5 and P:0055), comprising: a first array (fig. 5 number 420-1) that includes a plurality of first radiating elements (fig. 5 “X”) arranged along a longitudinal (column, bottom of block 424 to top block 424, fig. 5) direction  of the base station antenna (fig. 5) ; and a second array (fig. 5 number 420-2)  that includes a plurality of second radiating elements (fig. 5 “X”) arranged along the longitudinal (column, bottom block 422, i.e.  block of 3 “X” to top and/or upward toward block of 3 “X”) direction of the base station antenna (fig. 5 and P:0055), the second array (fig. 420-2) transversely adjacent the first array (fig. 5 number 420-1) , wherein the longitudinal position of each second radiating element is staggered (fig. 5 number 420-2 is higher than 420-1) from that of the corresponding first radiating element (fig. 5 number 420-1), wherein the first array comprises first (fig. 5 number 424) and second sub-arrays (fig. 5 number 422), each of which comprises one or a plurality of adjacent first radiating elements (fig. 5 “X”, i.e.  424 has 2 “X” and 422 has 3 “X”).  Webb et al.  further teaches a first phase shifter (fig. 5 number 450) configured to feed the first array (fig. 5 number 420-10.   Webb et al.  differs from claims 1 and 32 of the present invention in that it does not explicit disclose a phase center of the combination of the first and second sub-arrays is basically aligned (i.e. along a transverse axle) with a sub-phase center of the second array.  Teillet et al. teaches a base station antenna (abstract, fig. 1), comprising a first subgroup of antenna elements (fig. 1 number 104a and P:0019) and a second subgroup of antenna elements (fig. 1 number 104b and P:0019) is basically aligned with a sub-phase center of the second array (i.e. for example, the dotted line (HA1, horizontal alignment axes (transverse axle) and/or phase center) in the middle and/or center of antenna elements 110 and 111 (fig. 1 numbers 110 and 111 and P:0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify  Webb et al. with a phase center of the combination of the first and second sub-arrays is basically aligned (i.e. along a transverse axle)  with a sub-phase center of the second array in order to for the radiating elements of the  first and second sub-array to collectively provide a radiation pattern for a particular linear array beam pattern, as taught by Teillet et al..

Regarding claims 12 and 24, Webb et al. discloses a base station antenna (abstract, fig. 5 and P:0055),  comprising: a first column of radiating elements (fig. 5 number 420-1, radiating element “X” and P:0055), wherein the first column has a first sub-phase center (fig. 5, space or center between the two “X”, in fig. 5 number 424); and a second column(fig. 5 number 420-2) of radiating elements (radiating element “X” and P:0055) transversely adjacent to the first column (fig. 5), the longitudinal positions of the first column (i.e. from the bottom of section 424 to the top section 424, fig. 5)  and the second column being staggered by a first staggered amount (fig. 5 number 420-2 is higher than 420-1), wherein the second column has a second sub-phase center (center position of section 422 through the “X”)(fig. 5).  Webb et al. differs from claims 12 and 24 of the present invention in that it does not explicit disclose the longitudinal positions of the first sub-phase center and the second sub-phase center are basically aligned, the first column comprises first and second subsets of radiating elements, and a phase center of the combination of the first and second subsets basically coincides with the first sub- phase center.  Teillet et al. teaches a base station antenna (abstract, fig. 1), comprising, the longitudinal positions of the first sub-phase center (i.e. the center position within 110) (fig. 1 number 110) and the second sub-phase center (i.e. the center position within 110) (fig. 1 number 111 are basically aligned (i.e. for example, the dotted center line “HA1, horizontal alignment axes and/or phase center” in the middle and/or center of antenna elements 110 and 111) (fig. 1 numbers 110 and 111 and P:0019),  the first column comprises first and second subsets of radiating elements (fig. 1 numbers 110 and 111 and P:0019), and a phase center of the combination of the first and second subsets basically coincides with the first sub- phase center (i.e. for example, the center dotted line “HA1, horizontal alignment axes and/or phase center” in the middle and/or center of antenna elements 110 and 111) (fig. 1 numbers 110 and 111 and P:0019).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention  to modify Webb et al. with the longitudinal positions of the first sub-phase center and the second sub-phase center are basically aligned, the first column comprises first and second subsets of radiating elements, and a phase center of the combination of the first and second subsets basically coincides with the first sub- phase center in order for the radiating elements of the  first and second sub-array to collectively provide a radiation pattern for a particular linear array beam pattern, as taught by Teillet et al..

Regarding claim 21, Webb et al. discloses the second column (fig. 5 number 420 -2) comprises a third subset of radiating elements (i.e. the last box of 3 “X”, above phase shift 450), and the phase center of the third subset basically coincides with the second sub-phase center (first box of 3 “X” next to number 420-2, center position of section 422 through the “X”)(fig. 5) .

Regarding claims 22, Webb et al. discloses a base station antenna as discussed supra in claim 12 above.  Webb et al. differs from claim 22 of the present invention in that it does not explicit disclose a phase center of the entire first column coincides with the first sub-phase center, and a phase center of the entire second column coincides with the second sub-phase center.  Teillet et al. teaches a base station antenna (abstract, fig. 1), comprising a phase center (fig. 1 dotted line HA3) of an entire first column (fig. 1 numbers 110-118, P:0019 lines 1-2)  coincides with the first sub-phase center (fig. 1  dotted line HA3)  and a phase center (fig. 1  dotted line HA3)  of an entire second column (fig. 1 numbers 111-119, P:0019 lines 1-2)   coincides with the second sub-phase center (fig. 1  dotted line HA3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Webb et al. with a phase center of the entire first column coincides with the first sub-phase center, and a phase center of the entire second column coincides with the second sub-phase center in order for the base station antenna to provide an antenna assembly to improve data throughput in a multipath environment by using antenna radiating elements spaced apart in two longitudinal axes, as taught by Teillet et al..

Regarding claim 25, Webb et al. discloses the first column (fig. 5 number 420-1) further comprises a third subset (fig. 5, the section with the 2 “X”, in the third box from the tox 424 from the bottom), the third subset comprises one or a plurality of adjacent radiating elements (radiating element “X”), and a phase center of the third subset basically coincides with the first phase center (i.e. the center between the first  box 424 in column 420-1). 

Regarding claim 26, Webb et al. discloses the first phase center (fig. 5, space or center between the two “X”, in fig. 5 number 424)  basically coincides (happen together) with the physical center of the first column (i.e. center with the column)(fig. 5, number 420-1).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2017/0365921) (IDS) in view of Teillet et al. (EP 2541676A2) as applied to claim 1 above and in further view of Merino.et al. (EP3116060 A1).
Regarding claim 2, the combination of Webb et al. and Teillet et al.  differs from claim 2 of the present invention in that they do not explicit discloses a first phase shifter configured to feed the first array, wherein the first and second sub-arrays are coupled to respective first and second outputs of the first phase shifter.  Merino.et al. teaches a multibeam antenna for mobile telephone base station (abstract and fig. 4 number 1), comprising a phase shifter configured to feed groups of one-dimensional or multi-dimensional arrays (fig.  3a, 3b, 3c,3d and 3e) (abstract and page 6, claim 1, lines 6-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Webb et al. and Teillet et al.  with a first phase shifter configured to feed the first array, wherein the first and second sub-arrays are coupled to respective first and second outputs of the first phase shifter in order to change the phase given to the radiating elements and allow dynamic variation in the azimuth angle of each array in a completely independent manner, as taught by Merino.et al.. 
5.	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2017/0365921)(IDS) in view of Teillet et al. (EP 2541676A2) as applied to claim 24 above and in further view of Petersson et al.  (US 2012/0007789).
Regarding claim 27, the combination of Webb et al. and Teillet et al.  differs from claim 27 of the present invention in that they do not explicit discloses the first and second columns are configured to jointly generate a same antenna beam.  Petersson et al.  teaches an antenna arrangement (fig. 11) comprising, a first and second columns (fig. 11 numbers 10E1 and 10E2) are configured to jointly generate a same antenna beam polarization (page 7, claim 11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Webb et al. and Teillet et al.  with the first and second columns are configured to jointly generate a same antenna beam in order for the base station antenna to generate the same beam pattern from two different column of radiating elements, as taught by Petersson et al.. 

Allowable Subject Matter
6. 	Claims 5,6,10,11,13-16, 23 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art of record fails to teach or suggest alone, or in combination the second array comprises a third sub-array, the third sub-array comprises one or a plurality of adjacent second radiating elements, and the sub-phase center of the second array comprises a phase center of the third sub-array.
Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination the second array comprises third and fourth sub-arrays, any one of the third and fourth sub-arrays comprises one or a plurality of adjacent second radiating elements, and the sub-phase center of the second array comprises the phase center of the combination of the third and fourth sub-arrays.

Regarding claim 10, the prior art of record fails to teach or suggest alone, or in combination the first and second arrays further comprise fifth and sixth sub-arrays, respectively, wherein the phase center of the fifth sub-array is basically aligned with the phase center of the sixth sub-array.

Regarding claim 11, the prior art of record fails to teach or suggest alone, or in combination the first array comprises a fifth sub-array and the second array further comprises a sixth sub-array that is in a same position of the second array as the fifth sub-array is in the first array, wherein the longitudinal position of the phase center of the fifth sub-array is staggered from that of the phase center of the sixth sub-array, and both the fifth and sixth sub-arrays are located at the ends of the respective first and second arrays.

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination the first and second subsets both comprise a first number of adjacent radiating elements, and the first and second subsets are symmetrically arranged in the first column with respect to a transverse axis passing through the first sub-phase center.

Regarding claim 23, the prior art of record fails to teach or suggest alone, or in combination the first column comprises a fifth subset and the second column further comprises a sixth subset that is in a same position of the second column as the fifth subset is in the first column, wherein the longitudinal position of a phase center of the fifth subset is staggered from that of a phase center of the sixth subset, so that the longitudinal position of the phase center of the entire first column is staggered from that of the phase center of the entire second column by a second staggered amount, and the second staggered amount is smaller than the first staggered amount.

Regarding claim 33, the prior art of record fails to teach or suggest alone, or in combination a phase center of a third sub-array of the first array is aligned along a transverse axis with a phase center of a third sub-array of the second array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648